Citation Nr: 0803130	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-20 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for post-operative 
residuals of left shoulder subluxation, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 
through February 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran does not have hearing loss that is related to 
his military service.

2.  The veteran does not have tinnitus that is related to his 
military service.

3.  The veteran's post-operative left (minor) shoulder 
disability is manifested by impairment tantamount to no worse 
than limitation of motion to 25 degrees from the side.  


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2007).

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

3.  The criteria for a rating greater than 30 percent for 
post-operative residuals of left shoulder subluxation are not 
met.  38 U.S.C.A. §§ 1155; 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a,  
Diagnostic Codes 5200, 5201, 5202, 5203 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2003, prior to the initial adjudication of the 
claim.  Specifically regarding VA's duty to notify, the 
notifications to the veteran apprised him of what the 
evidence must show to establish entitlement to the benefits 
sought, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the veteran, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the veteran's behalf.  The RO specifically 
requested that the veteran identify any evidence or 
information he had pertaining to his claim.  The RO also 
provided a statement of the case (SOC) and a supplemental 
statement of the case (SSOC) reporting the results of its 
reviews of each issue and the text of the relevant portions 
of the VA regulations.  

While the notifications did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), since the veteran's claim will be denied, these 
questions are not now before the Board.  Consequently, a 
remand is not necessary.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). 

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, and secured examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

Service Connection

The veteran contends that his hearing loss and tinnitus were 
caused by acoustic trauma to his ears while serving in 
Vietnam.  He noted that although his military occupational 
specialty (MOS) was mechanic maintenance apprentice, he spent 
much of his time out on patrols with the infantry division, 
and at times he was the forward observer.  Regarding 
tinnitus, the veteran noted that he had done nothing in his 
life since being discharged from the military that would have 
caused the ringing in his ears and therefore believes his 
tinnitus is also due to acoustic trauma experienced while in 
the military. 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

When sensorineural hearing loss is shown to a compensable 
degree within a year of separation from qualifying service it 
may be presumed to have been incurred in or aggravated by the 
period of active military service.  38 C.F.R. §§ 3.307, 
3.309.

The veteran's April 1968 entrance examination, noted that the 
veteran's ears were normal, and the audiological examination 
given at the time of entrance reported that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
n/a
5
LEFT
15
5
0
n/a
15

The February 1970 audiological evaluation given at 
separation, reported that pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
n/a
0
LEFT
0
0
0
n/a
0

The February 1970 discharge examination also showed a normal 
clinical evaluation for the ears, and the discharge 
examination showed a whispered voice examination which 
revealed hearing acuity of 15/15.

The veteran was afforded a VA audiological examination in 
September 2003.  At this examination, the veteran reported 
that he had combat infantry duty and was exposed to combat 
noise, mortars, artillery, grenades, machine guns and rifle 
fire.  After leaving the military he reported working in a 
grain mill, at a grain elevator, unloading trucks onto train 
cars, but noted that work in that area was not noisy.  The 
veteran reported the onset of his tinnitus as two years prior 
and described it as bilateral.  The veteran denied a family 
history of hearing loss, dizziness, vertigo, ear pathologies, 
and ototoxic drugs.

The September 2003 VA audiological evaluation reported that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
35
60
55
LEFT
20
10
20
45
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.

On examination, the examiner, C.T., CCC-A, noted that the 
otoscopic examination revealed excessive scarring on the 
tympanic membranes bilaterally, and acoustic reflexes were 
elevated bilaterally, suggesting possible middle ear 
pathology or stiff tympanic membranes bilaterally; and the 
examiner also noted that word recognition scores were 
excellent bilaterally when presented at an optimal loudness 
level.  The examiner diagnosed the veteran with a mild 
hearing loss at 500 Hz, rising to within normal limits, 
sloping to a mild to moderately severe sensorineural hearing 
loss between 2000-4000 Hz in the right ear.  In the left ear, 
the examiner noted a mild to moderately severe sensorineural 
loss between 3000-4000 Hz.  Regarding the etiology of 
tinnitus, the examiner opined that it was likely that the 
tinnitus did not result from the veteran's military service.  
In terms of the etiology of the hearing loss, the examiner 
noted that the claims file was not available for review, but 
stated that, provided there were no tests of hearing 
sensitivity within normal limits at the time of the veteran's 
discharge, and if the veteran's report of noise exposure and 
absence of ear pathologies was true, it was as likely as not 
that at least some of the veteran's hearing loss resulted 
from military noise exposure, but noted that this opinion 
required speculation.

A February 2004 addendum to the September 2003 examination, 
by the same VA examiner, this time conducted after a review 
the claims file, reflects that the veteran's military records 
revealed hearing sensitivity within normal limits (0 decibels 
between 500-4000 Hz) at the time of the veteran's separation 
from military service.  As such, the examiner opined, if the 
separation hearing test was accurate, hearing loss was not 
incurred in or aggravated by military service.

Here, there is medical evidence of current bilateral hearing 
loss, and subjective complaints of tinnitus, both noted by a 
September 2003 VA audiological examination.  However, the 
SMRs do not show any in-service complaints or treatment 
related to hearing loss or tinnitus, and the in-service 
examinations revealed no loss of acuity, and do not contain a 
specific diagnosis of tinnitus.  Moreover, there is an 
absence of any problem with hearing acuity, and no subjective 
complaints of tinnitus, until decades after the veteran left 
military service.  

Regarding a nexus between the veteran's current bilateral 
hearing loss and his time spent in the service, the VA 
examiner specifically opined in a February 2004 addendum to 
the September 2003 VA examination, that after reviewing the 
veteran's file, which was not initially available at the time 
of the September 2003 examination, in her opinion, the 
veteran's hearing loss was not incurred in or aggravated by 
military service because the veteran's hearing test was 
within normal limits at separation.  The Board notes that 
although the September 2003 examiner, C.T, CCC-A, initially 
concluded that it was as likely as not that at least some of 
the veteran's hearing loss resulted from military noise 
exposure, she specifically stated that this opinion required 
speculation because the claims file was not available for 
review and noted that this opinion would only be accurate if 
a review of the claims file revealed that there were no tests 
of hearing sensitivity within normal limits at the time of 
discharge, and if the veteran's report of noise exposure and 
absence of hearing pathologies was true.  In this case, as 
noted above, after reviewing the claims file, the examiner 
changed her opinion because hearing was found to be within 
normal limits at the time of discharge.  Regarding the 
etiology of tinnitus, the VA examiner opined that it was not 
likely related to service, partly because the veteran himself 
had described the onset of his tinnitus as only two years 
ago.

Finally, sensorineural hearing loss (organic disease of the 
nervous system) was not manifested to a compensable degree 
within a year of the veteran's separation from service, as 
the first documented post-service evidence of hearing loss 
was not shown until the September 2003 VA audiologic 
examination.  A presumption of service incurrence 
consequently may not be made.  38 C.F.R. §§ 3.307, 3.309.

The veteran contends that he has hearing loss and tinnitus 
that resulted from acoustic trauma while in service.  While 
the veteran is competent as a layman to describe any symptoms 
he experiences, such as ringing in his ears, there is no 
evidence of record showing that he has the specialized 
medical education, training, and experience necessary to 
render competent medical opinion as to the etiology of his 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2006).  Consequently, the veteran's 
own assertions as to the etiology of his hearing loss and 
tinnitus has no probative value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
these service connection claims.  

Increased rating-left shoulder

The veteran contends that he is entitled to higher than a 30 
percent evaluation for his left shoulder because it is very 
painful, especially during cold weather, and he notes that 
anytime he lifts anything heavy (10 lbs or more) with his 
left arm, his left shoulder dislocates.

Outpatient treatment records from the Kansas City VAMC, dated 
from January 2003 through July 2003, contain notations 
referencing left shoulder pain and degenerative changes in 
the left shoulder.

The veteran was afforded a VA examination in September 2003 
to evaluate the severity of his left shoulder disability.  At 
this examination, he reported that he injured his shoulder 
when he fell out of a truck in Vietnam, and noted that he did 
not seek medical help for about two months after the 
accident.  He noted that since his injury, he had two 
surgeries on his left shoulder, one in 1970 and the second in 
1972.  He stated that the last surgery lasted about three 
years, but now he had pain in his shoulder about 80 percent 
of the time.  He noted a dull aching, rated as 5/10, flare-
ups that come with lifting, which he rated as 8/10 in 
severity, and noted that sharp pains occurred about 2-3 times 
per week, but only lasted for 2-3 minutes at a time.  He 
noted that nothing helped the pain, it just stopped on its 
own and then started again.  He stated that he had tried 
medication, but that it did not help much, and reported that 
he did not have instability, giving away, fatigability, heat, 
or redness and stated that he is on disability for a stroke.  
He noted that he did have weakness and stiffness, and 
positions he could not reach with his arm.  The veteran noted 
that he was unable to play sports, but did rebuild cars and 
work as a mechanic, neither of which affected his arm.

A radiology report of the left shoulder, given at the time of 
the September 2003 examination, noted no demonstrable recent 
fracture, but noted an irregular defect in the head of the 
left humerus, probably a post-surgical defect.  Mild 
degenerative changes were noted in acromioclavicular and 
glenohumeral joints, and multiple subchondral cystic changes 
were noted in the glenoid process.  The impression was mild 
degenerative changes in the left shoulder joint, with no 
significant interval change since January 1, 2003.

On examination, the examiner noted that muscle strength in 
the upper extremities was normal against resistance, and he 
was able to participate in a range of motion evaluation, 
without fatigue, weakness or lack of endurance.  The examiner 
noted that during the examination, the veteran showed no 
signs of facial or verbal discomfort, and stated that the 
neurological examination was within normal limits.  Forward 
flexion was normal (from 0-180 degrees), with pain 7/10 and 
sharp pain at 160 degrees which was relieved as soon as the 
motion was over, and he also had a very decreased motion at 
150; abduction was to 130 degrees, with stiffness at 110 
degrees and pain, but the examiner noted that the pain was 
relieved as soon as the motion was over; external rotation 
was 0-80 degrees, and the veteran could not raise his arm any 
higher; internal rotation was from 0-10 degrees, and the 
examiner noted that although there was no pain, the veteran 
could just not extend any farther.  The examiner diagnosed 
the veteran with left shoulder mild degenerative changes per 
x-ray, pain per the veteran, and decreased range of motion 
per examination with mild subluxation.

A July 2005 x-ray of the left shoulder taken in conjunction 
with the July VA examination discussed below, noted 
degenerative osteoarthritic changes involving the left 
shoulder with narrowing of the left acromioclavicular joint 
space, with residuals from previous surgery to the left 
shoulder, and suggestions of degenerative cysts in the left 
shoulder.  The x-ray impression was degenerative and 
residuals from previous surgery to the left shoulder with no 
recent fracture or dislocation.

The veteran was afforded another VA examination in July 2005.  
At this examination, the veteran noted that anterior shoulder 
dislocation occurred multiple times throughout the day with 
lifting or pulling on anything.  Previously, he stated that 
he would push on the shoulder, and it would reduce, but now 
he noted that his shoulder remained dislocated, resolving in 
about 3-4 hours on its own.  He noted that he had not found 
any medication to be effective in relieving pain so he did 
not use any.  He reported that he had not sought emergency 
help for this problem, and had not been seen medically during 
an acute dislocation.  The veteran described his daily pain 
as a deep throb, 8-9/10 with flares to 10/10 with anterior 
dislocations.  He denied instability of the shoulder unless 
lifting or pulling on something.  He stated that he had full 
range of motion of the left shoulder except when dislocated 
and with lifting and washing his hair he cannot reach the 
back of his head.  He denied weakness but thought his 
shoulder fatigued more easily performing gardening work than 
it previously did.  The veteran noted that he used to work in 
a grain mill before 1989 when he had a heart attack and went 
on disability.  He noted that he was still able to work 
around the house, and noted that he lived alone and was able 
to do chores himself, and work on cars.  The veteran noted 
increasing episodes of instability and dislocations, but he 
denied any giving way, weakness, stiffness, fatigability, 
heat and redness, or loss of work because of left shoulder 
pain, and noted that he had no physician prescribe bed rest 
in the past 12 months.

On examination, the examiner noted that the veteran was able 
to participate in the range of motion evaluation without 
fatigue, weakness, or lack of endurance.  However, during the 
examination, the veteran complained of discomfort with 
elevation of the left arm and with anterior abduction and 
showed facial grimacing with tasks, at a pain level of 8-9 
out of 10.  The examiner noted forward flexion as 0-130 
degrees, abduction was 0-130 degrees, external rotation was 
0-25 degrees and internal rotation was 0-60 degrees.  The 
examiner noted that the veteran had limitation of motion with 
all shoulder movement, and stated that pain started at 90 
degrees with forward flexion, 70 degrees with abduction, 25 
degrees with external rotation and 60 degrees with internal 
rotation of the shoulder; however, the examiner noted that 
the pain subsided quickly after the motion was over.  The 
examiner also noted that the veteran had stiffness with 
abduction beginning at 70 degrees.  He had no complaints of 
weakness with exam, no fatigue or lack of endurance with 
repetitive motion.  The examiner noted that while pain was 
the limiting factor in most of the movements, the veteran 
simply could not externally rotate his shoulder beyond 25 
degrees which was consistent with his inability to lift and 
pull.  The examiner noted no additional limitations or 
functional impairment from any of the joint exams for this 
veteran.  The examiner diagnosed the veteran with 
degenerative osteoarthritic changes involving the left 
shoulder with narrowing of the left acromioclavicular joint 
space, with residuals from previous surgery to the left 
shoulder; and noted suggestions of degenerative cysts in the 
left shoulder per x-ray, and stated that the range of motion 
was decreased from the previous examination.

The record also contains an April 2006 progress note from the 
orthopedic sports medicine center, noting that the veteran 
had pain in the left shoulder for years.  The examiner noted 
that the veteran's pain was laterally around the insertion of 
the rotator cuff, and noted that he had pain with elevation, 
and a component of glenohumeral arthritis, but he also 
thought that some of his problems may be related to bursitis 
and even a rotator cuff tear.  The examiner noted that since 
the veteran failed to get relief from his three past 
injections, he thought that he should have a subacromial 
decompression and potentially a cuff repair if the cuff was 
torn.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The Court has also determined, however, that staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where a service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).  Here, the Board has found no medical 
evidence of record that would warrant a staged rating for 
this increased rating claim.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2007).

The Board notes that when a specific disability is not listed 
in the rating schedule, rating is done by analogy to a 
closely related disease or injury in the Rating Schedule in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2007).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  
In this case, the veteran's left shoulder disability is 
currently rated at 30 percent under diagnostic code 5201, 
arm, limitation of motion.  SMRs and a September 2003 VA 
examination reflects the veteran as being right hand 
dominant; hence, as his disability is of the left shoulder, 
the ratings for the minor shoulder will be considered.  In 
this case, a rating higher than 30 percent under 38 C.F.R. § 
4.71a, Diagnostic Code 5201, which accounts or limitation of 
motion to 25 degrees from the side, is not available.  Thus, 
this particular diagnostic code need not be addressed 
further.  

Under Diagnostic Code 5200, for "scapulohumeral articulation, 
ankylosis of," a 40 percent rating is available for 
unfavorable ankylosis, with abduction limited to 25 degrees 
from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5200.  
This is the highest rating under this diagnostic code.  The 
Board notes that standard range of motion of the shoulder is 
180 degrees flexion and abduction, and 90 degrees internal 
and external rotation.  38 C.F.R. § 4.71, Plate I. (2007).  
Further, ankylosis is defined as immobility and consolidation 
of a joint due to disease, injury, or surgical procedure.  
See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In this 
case, the veteran's left shoulder joint has not been 
identified as being ankylosed.  Further, in the July 2005 VA 
examination, the examiner noted that the veteran's abduction 
was limited to 130 degrees, thus, a 40 percent evaluation is 
not available under diagnostic code 5200, because abduction 
is not limited to 25 degrees and no ankylosis was noted on 
examination.

Under Diagnostic Code 5202 for "Humerus, other impairment 
of," a 40 percent rating is warranted for fibrous union of 
the humerus, a 50 percent rating is warranted for nonunion of 
the humerus (false flail joint), and a 70 percent rating is 
warranted for loss of the head of the humerus (flail 
shoulder).  (The 70 percent rating is the highest under this 
diagnostic code.)  38 C.F.R. § 4.71a, Diagnostic Code 5202.  
In this case, although the September 2003 x-ray report 
mentioned an irregular defect in the head of the left 
humerus, none of the medical evidence of record reflects that 
the veteran suffers from fibrous union of the humerus, 
nonunion of the humerus (false flail joint), or loss of the 
head of the humerus (flail shoulder).  As such, a higher 
rating under diagnostic code 5202 is not warranted.  

The Board also notes that as the veteran is receiving the 
maximum disability rating available under Diagnostic Code 
5201, additional consideration by the Board of any functional 
loss due to pain is not warranted.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997); 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Consequently, in light of the medical findings and symptoms 
described above, the preponderance of the evidence is against 
the claim.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to an increased rating for post-operative 
residuals of left shoulder subluxation, currently evaluated 
as 30 percent disabling, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


